DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submittedare being considered by the examiner.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  Claim 1, line 11 and Claim 2, line 2 “timing” should be --time--.  Claim 2 line 5, “resulted” should be --resulting--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claim 1, line 9-10 “for each analytical column which may be incorporated in the chromatography system” is indefinite for two reasons.  First, lines 2 and 7 recite “an analytical column” and “the analytical column” while “each analytical column” implies multiple columns.  Either the first two instances need to include the possiblity of multiple columns or the 3rd instance should be in the singular.  Furthermore “A chromatography system…comprising…a column usage information holding part…which may be incorporated in the chromatography system” is unclear.  Is the “may be incorporated” an indication that this is an optional limitation?  The column usage information holding part is already a component of the chromatography system, so it is unclear what further limitation is implied “may be incorporated in the chromatography system”. 
	With respect to Claim 5, “if the usage information storage device…keeps no usage information” contradictions claim 3, from which it depends.  Claim 3 states that the “usage information storage device…keep the latest usage information for the analytical column”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Anderer et al. (U.S. Patent No. 5,892,458, hereinafter Anderer).
	With respect to Claim 1, Anderer discloses a chromatography system [see fig 1] which includes an analysis channel in which an analytical column [2] is incorporated, and is configured so that a sample injected into the analysis channel is separated in the analytical column, the chromatography system comprising;
   a usage information storage [3] device provided corresponding to the analytical column incorporated in the chromatography system, and configured to keep usage information for the analytical column;  See column 3, lines 8-16
   a column usage information holding part [9] provided separately from the analytical column [2] and configured to keep usage information for each analytical column which may be incorporated in the chromatography system; [see column 3, lines 19-33] and
   a usage information managing part [5] configured to update, at a timing when an analysis process of separating a sample injected into the analysis channel using the analytical column is executed, the usage information kept by the usage information storage device and the usage information kept by the column usage information holding part in association with the analytical column to latest usage information.  See column 4, lines 18-33
	With respect to Claim 2, Anderer discloses that the usage information managing part [5] is configured to create, at the timing when the analysis process of separating a sample injected into the analysis channel using the analytical column is executed, the latest usage information using the usage information already kept by the usage information storage device and usage information resulted from a result of the analysis process, and to cause the usage information storage device and the column usage information holding part to keep the latest usage information.  See column 4, lines 5-18.
	With respect to Claim 3, Anderer discloses further comprising: a usage information restoring part [data storage circuit in 9] configured to cause the usage information storage device provided corresponding to the analytical column incorporated in the chromatography system to keep the latest usage information for the analytical column, using the usage information for the analytical column kept in the column usage information holding part.  See column 4, lines 1-30.
	With respect to Claim 4, Anderer discloses that the usage information restoring part is configured to cause the usage information storage device to keep usage information for the analytical column selected from among the analytical columns for which usage information is kept in the column usage information holding part based on a user operation.  See column 4, lines 20-40.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Anderer in view of Arai (JP-H10143383-A, hereinafter Arai).
	With respect to Claim 5, Anderer does not disclose that if the usage information storage device provided corresponding to the analytical column incorporated in the chromatography system keeps no usage information for the analytical column, the usage information restoring part is configured to cause the usage information storage device to keep the usage information for the analytical column kept in the column usage information holding part.
	Arari disclose a chromatograph with a data storage system that recognizes erroneous data and has an error correcting means.  See page 10.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Anderer such that if the usage information storage device provided corresponding to the analytical column incorporated in the chromatography system keeps no usage information for the analytical column, the usage information restoring part is configured to cause the usage information storage device to keep the usage information for the analytical column kept in the column usage information holding part for the benefit of ensuring data is correctly stored.
	With respect to Claim 6, Anderer discloses warning users in case of an error, see column 4, line 40 but does not disclose further comprising: a damage notifying part configured to execute a damage notification operation of notifying a user that usage information is unable to be read out if the usage information is unable to be read out from the usage information storage device provided corresponding to the analytical column incorporated in the chromatography system.
	Arari disclose a chromatograph with a data storage system that recognizes erroneous data, has an error correcting means and generates an error signal.  See page 7.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Anderer to further comprising: a damage notifying part configured to execute a damage notification operation of notifying a user that usage information is unable to be read out if the usage information is unable to be read out from the usage information storage device provided corresponding to the analytical column incorporated in the chromatography system for the benefit of informing the user so they can monitor and further troubleshoot if the error persist.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP-H11122276-A shows an example of a chromatograph system that emails a user when an error in detection occurs.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855